 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     JOHN PAUL REICHMUTH
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (415) 517-8647
 6   Facsimile: (510) 637-3507
     Email:       John_Reichmuth@fd.org
 7

 8   Counsel for Defendant Scallion-Martinez
 9

10                                IN THE UNITED STATES DISTRICT COURT
11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14    UNITED STATES OF AMERICA,                            Case No.: CR 20–120 HSG
15                   Plaintiff,                            SENTENCING MEMORANDUM ON
                                                           BEHALF OF DANIEL SCALLION-
16            v.                                           MARTINEZ
17    DANIEL SCALLION-MARTINEZ,                            Court:           Video-Teleconference
18                   Defendant.                            Hearing Date:    January 11, 2021
                                                           Hearing Time:    9:00 a.m.
19

20         Mr. Scallion-Martinez will enter a guilty plea and proceed to sentencing via Zoom on January
21   11, 2021. He is aware that he may request an in-person sentencing, but agrees to waive that right so
22   he can conclude this case and be transported to his place of confinement.
23         Both parties agree to a Total Offense Level 19 and a Criminal History Category IV, for an
24   advisory range of 46-57 months. The parties jointly recommend downward variance to a sentence of
25   36 months imprisonment for all of the reasons set forth in the government’s sentencing
26   memorandum. The government’s memorandum and the Presentence Report have both laid out the
27   aggravating and mitigating factors thoroughly, and they need not be repeated here a third time. One
28   additional factor worth mentioning is that Mr. Scallion-Martinez is waiving his right to appeal the

     SPARROW SENTENCING MEMORANDUM
     SCALLION-MARTINEZ, CR 20–120 HSG
                                                       1
 1   denial of the suppression motion he filed, saving the government and the courts time and effort and
 2   providing finality to this case.
 3         A 36-month prison sentence is a fair and just sentence in this case under 18 U.S.C. § 3553(a)
 4   for a host of reasons, but the principle one is Mr. Scallion-Martinez’s amenability to federal
 5   supervision. Mr. Scallion-Martinez can do well. He is young (25) and has served only one prior
 6   prison term. It appears that his entire criminal history, including the instant case, spans the period
 7   from November 2015 to January 2020, approximately four years. PSR ¶¶ 27-29, 35-37. He has a
 8   supportive Fiancée and it is likely that his mother, who is stable, will reestablish a relationship with
 9   him once he pursues a crime-free lifestyle. There are several cognitive behavioral programs offered
10   in this District that would be helpful to him. He is not deeply institutionalized, mentally ill, or
11   suffering from serious chemical dependency, although he has a history of substance abuse. Mr.
12   Scallion-Martinez was out of prison for more than one year when he was arrested on this present
13   offense. While it is disappointing that he re-offended, it also shows that he has the ability to conform
14   his behavior to supervision and establish stability. He held employment during this time. The Court
15   will observe Mr. Scallion-Martinez at the upcoming proceeding. He presents as intelligent, calm, and
16   respectful. Mr. Scallion-Martinez can succeed on supervision.
17

18

19

20

21

22

23

24

25

26

27

28

     SPARROW SENTENCING MEMORANDUM
     SCALLION-MARTINEZ, CR 20–120 HSG
                                                         2
 1         A prison term beyond 36 months is not necessary at this juncture in Mr. Scallion-Martinez’s
 2   life, because several less restrictive measures remain available. The proposed sentence is a multi-
 3   year federal sentence that will effectuate the purposes of sentencing. The defense respectfully
 4   requests that Mr. Scallion-Martinez be sentenced to the jointly-proposed 36-month prison term, with
 5   supervised release terms and conditions to be fixed by the Court.
 6

 7        Dated:    January 6, 2021                        Respectfully submitted,

 8

 9                                                         STEVEN G. KALAR
                                                           Federal Public Defender
10                                                         Northern District of California
11                                                                   /S
                                                           JOHN PAUL REICHMUTH
12
                                                           Assistant Federal Public Defender
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SPARROW SENTENCING MEMORANDUM
     SCALLION-MARTINEZ, CR 20–120 HSG
                                                       3
